Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-17 are pending.

Election/Restrictions
Applicant’s election without traverse of the invention of Group I, claims 1-11, drawn to a composition, and the species of ((Acryloxyalkyl)methylsiloxane)-dimethylsiloxane copolymer as the acrylate-functionalized polymer (a copolymer according to formula (III), for example UMS-182R sold by Gelest), and bis-cetearyl amodimethicone as the silicone (for example Silsoft AX from Momentive) in the reply filed on 7/22/21 is acknowledged.
Claims 12-17 are withdrawn as being drawn to a nonelected invention.
Claims 7, 9, 10, and 11 are withdrawn as not being directed to the elected species.
Claims 1-6 and 8 are under consideration to the extent that the composition comprises of ((Acryloxyalkyl)methylsiloxane)-dimethylsiloxane copolymer as the acrylate-functionalized polymer and bis-cetearyl amodimethicone as the silicone.

Information Disclosure Statement
Acknowledgement is made of Applicant’s information disclosure statements (IDS) submitted on 10/12/20 and 4/12/19. The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Priority
	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Claim Objections
Claims 4 and 8 are objected to because of the following informalities:  
In claim 4, line 14, “and” should be removed from the end of the line, and moved to the end of line 16. 
In claim 8, line 4, in formula (XVII), it appears that R1 should be R1.
In claim 8, line 13 “form” appears to be a typo of the phrase “for m”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

	Claims 3-6 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
silicone polymer(s). 
	Claim 4 recites a "Ra denotes a saturated or unsaturated linear…” and then also recites, “Ra preferably denotes a C1-C100 alkylene group, better still a propylene group”.  A preferred embodiment may be set forth in another dependent claim; when stated in a single claim, preferences lead to confusion over the intended scope of the claim.  Since it is not clear whether the claimed preferred embodiment is a claim limitation, the metes and bounds of the claim cannot be determined and the claim is indefinite.  For the purposes of examination, it will be understood that the preferred embodiments are optional. The same is noted for the definition of Rb in Claim 4.
	Claim 6 recites “…characterized in that the acrylate-functionalized silicone polymer(s) is or are chosen from silicone copolymers of acrylate and of dimethylpolysiloxane, in particular copolymers of dimethylsiloxane and of acryloxypropylmethylsiloxane”. A preferred embodiment may be set forth in another dependent claim; when stated in a single claim, preferences lead to confusion over the intended scope of the claim.  Since it is not clear whether the claimed preferred embodiment is a claim limitation, the metes and bounds of the claim cannot be determined and the claim is indefinite.  For the purposes of examination, it will be understood that the preferred embodiments are optional. 
	Claim 8 recites a " T is a hydrogen atom or a phenyl, hydroxyl (-OH) or C1-C8 alkyl radical, and preferably methyl, or a C1-C8 alkoxy, preferably methoxy”.  A preferred embodiment may be set forth in another dependent claim; when stated in a single claim, 3 (in particular), R4 (especially, for example), Q (especially), r and s (in particular), R7 (in particular, for example), R6 (in particular, for example), R8 (in particular), X (especially), r (in particular). 
	Claim 8 recites definitions for L in lines 17-21.  The definitions include R2 and Q, which are not defined by the claim.  It is unclear what structures are required for L.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Decoster (US 6,451,747; cited in IDS). 
Please note that in the process of searching for the elected embodiment, the examiner found art which reads on the broader recitation of the claims, and in an effort to expedite prosecution this art has been applied.
Decoster teaches novel detergent and conditioning hair care compositions comprising at least one amine silicone and at least one grafted silicone polymer (e.g. abstract). 
Regarding Claims 1-3 and 6, Decoster exemplify a composition comprising (i) one or more acrylate-functionalized polymers (e.g. Grafted silicone polymer, copolymer of acrylic acid and PDMS), (ii) one or more silicones (e.g. Amodimethicone) (e.g. Example 2). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Decoster (US 6,451,747; cited in IDS).
Please note that in the process of searching for the elected embodiment, the examiner found art which reads on the broader recitation of the claims, and in an effort to expedite prosecution this art has been applied.
Regarding Claims 1-3 and 6, the teachings of Decoster are described supra. 
Regarding Claim 8, Decoster teaches that amodimethicone has the following structure (e.g. column 17, lines 29-end), which meets the limitations of claim 8, Formula XVII.

    PNG
    media_image1.png
    657
    373
    media_image1.png
    Greyscale
 
Decoster do not exemplify this as the (ii) one or more silicones in combination with (i) one or more acrylate-functionalized polymers (e.g. Grafted silicone polymer, copolymer of acrylic acid and PDMS), (e.g. Example 2). However, it would have been obvious to one of ordinary skill in the art at the time of filing to select any of the disclosed silicones and any of the disclosed grafted polymers for use together in the compositions of Decoster because Decoster teaches all of the compounds as suitable ingredients.  The ingredients are included among a short .    

Claims 1-4, 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Decoster (US 6,451,747; cited in IDS) in view of Schrott (US 2013/0164240).
Decoster teaches novel detergent and conditioning hair care compositions comprising at least one amine silicone and at least one grafted silicone polymer (e.g. abstract). Decoster exemplify a composition comprising (i) one or more acrylate-functionalized polymers (e.g. Grafted silicone polymer, copolymer of acrylic acid and PDMS), (ii) one or more silicones (e.g. Amodimethicone) (e.g. Example 2). Decoster teaches the compositions to be useful for hair washing, care, and styling, and exemplify a shampoo (e.g. abstract; Examples 1 and 2). 
Decoster do not teach that the silicone, or amino silicone, is the elected species bis-cetearyl amodimethicone.  This is made up for by the teachings of Schrott.
Schrott teaches compositions for providing hair care benefits such as smoothing, anti-static control, color protection, frizz control and moisturization (e.g. abstract). Schrott teaches and exemplifies that the composition comprises bis-cetearyl amodimethicone (e.g. paragraph 0010, Tables 1A and 1B, Examples 1, 3, 6 and 8; Claim 6). Schrott teaches that the compositions can be applied “neat” directly to hair, or can be applied as part of conventional hair conditioning compositions, such as shampoos, conditioners, styling creams, hair lotions, hair moisturizers, hair colors, permanent wave compositions, or styling gels (e.g. paragraph 0009).
Regarding Claims 1-4, 6, and 8 it would have been obvious to one of ordinary skill in the art at the time of filing to include the composition of Schrott, comprising bis-cetearyl .
 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-6 and 8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of copending Application No. 16/500,688 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and those of ‘688 require a composition comprising: (i) one or more acrylate-functionalized polymers and (ii) one or more silicones chosen from silicones functionalized with one or more mercapto groups, amino silicones, and mixtures thereof.  Dependent claims 2-12 anticipate the instant claims and elected species of (i) one or more acrylate-functionalized polymers and (ii) one or more silicones. 


Potentially Allowable Subject Matter
Claim 5 and the elected species of ((Acryloxyalkyl)methylsiloxane)-dimethylsiloxane copolymer as the acrylate-functionalized polymer (a copolymer according to formula (III), for example UMS-182R sold by Gelest), are free of art.  Claim 5 is rejected under 112(b) and double patenting only. 

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE PLOURDE BABSON whose telephone number is (571)272-3055.  The examiner can normally be reached on M-Th 8-4:30; F 8-12:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/NICOLE P BABSON/Primary Examiner, Art Unit 1619